Citation Nr: 1503217	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-25 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, to include velopharyngeal insufficiency (VPI), as a result of an uvulopalatopharyngoplasty (UPPP).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from February 1970 to March 1976.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2010, the case was remanded or additional development.


FINDING OF FACT

The Veteran's VPI is due to UPPP performed at a VA medical facility, but this result is reasonably foreseeable and is not caused by any carelessness, negligence, lack of proper skill, judgment error, or similar instance of fault on the part of VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability, to include VPI, as a result of UPPP have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in a November 2009 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination that contains a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the nature and etiology of the Veteran's condition.  

The Veteran asserted that the VA physician who provided the July 2010 opinion is not qualified to offer an opinion because he is a staff physician rather than a specialist.  The Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  By virtue of his education and training, the C&P physician is competent to offer the July 2010 opinion.  His review of the evidence, subsequent opinion and rationale give no indication that he is unable to offer a probative opinion and he did not state it was outside his scope of knowledge.  Furthermore, the Veteran was examined by an ENT physician in July 2012 who also provided a negative opinion.  

VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Development sought pursuant to the Board's February 2014 remand was completed.  The surgical consent form was obtained and the AMC sought further clarification from the Veteran regarding potential relevant medical evidence.  The Veteran did not respond to the request for additional information.  These actions reflect substantial compliance with the remand directives
.
Legal Criteria and Analysis

The Veteran is seeking compensation for additional disability that resulted from a VA surgical procedure in April 2009.  He asserts that too much tissue was removed from his pallet during the surgery and that has since resulted in fluids and food entering his sinuses and nose, which causes sore throats as well as difficulty eating and drinking.  See VA Form 21-4138 received July 31, 2009 in VBMS.

Compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of a veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  

In determining whether additional disability exists, VA compares the claimant's physical condition immediately prior to the hospital care or medical treatment upon which the claim for benefits is based with the physical condition after such care or treatment. 38 C.F.R. § 3.361(b).

In addition to causation, the evidence must show that (1) VA failed to exercise the degree of care that expected from a reasonable health care provider or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the claimant's or, where appropriate, the claimant's representative's informed consent. 38 C.F.R. § 3.361(d)(1) ; see also VAOPGCPREC 5-01. Whether informed consent exists depends upon whether the health care provider substantially complied with the requirements of 38 C.F.R. § 17.32 (2014). Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial to the outcome of the case will not defeat a finding of informed consent. 38 C.F.R. § 3.361(d)(1).

The Veteran had a March 2009 VA otolaryngology consult for mild obstructive sleep apnea (OSA) and complaints of gagging involving the uvula and tonsils.  The assessment was OSA, chronic tonsillitis, and snoring.  The plan was to perform a UPPP on April 14, 2009; an iMed consent was completed.  See Medical Treatment Record (MTR) - Government record in VBMS received September 10, 2009.

On March 30, 2009, the Veteran signed a consent form that affirms the following information was explained to him: treatment/procedure, benefits and problems of the treatment, alternative treatments/procedures, and what would happen if there was no treatment.  By signing the document he also attested to having been offered an opportunity to read the consent form and that all of his questions were answered.  The consent form included the name of and reason for the procedure, a description of the procedures as well as the benefits and known risks of the procedures.  The risks included but were not limited to no guarantee of relief of symptoms, pain, bleeding, infection, and velopharyngeal insufficiency (swallowing and speech abnormalities).  See MTR Government record in VBMS received April 16, 2014.

On April 14, 2009, the Veteran underwent a UPPP for OSA due to his inability to tolerate a CPAP.  No complications were noted.  See page 21, MTR Government record in VBMS received February 21, 2014. 

In December 2009 he had a modified barium study that revealed mild nasopharyngeal regurgitation.  See MTR Government record received February 22, 2010 in VBMS.

A December 2009 private medical record indicates the Veteran sought a second opinion.  He indicated he had a tonsillectomy in April and since then he has been unable to eat certain foods, has difficulty drinking, and has cotton mouth at times.  There was also a notation of recurrent infections.  He has not swallowed correctly since the surgery.  The impression was VPI.  See MTR - Non Government record in VBMS received February 16, 2010.

Dr. K. B., a private physician, saw the Veteran in January 2010 with regard to his UPPP and subsequent symptoms of dysphagia, velopharyngeal insufficiency, and nasal regurgitation since the surgery; he also reported some atypical pain.  He had some hypernasal speech and some left-sided palatal scarring that contributed to some nasal regurgitation.  She noted that this could be a permanent problem after UPPP, but that it often improved with time.  The current findings did not warrant any additional surgery.  See MTR - Non Government record in VBMS received February 22, 2010.

In July 2010, a VA opinion was obtained.  The physician noted pertinent aspects of the Veteran's medical history and opined that the residuals of surgery on the Veteran's soft palate are less likely as not caused by or a result of the operating surgeon removing too much tissue from the palate.  A review of the medical and treatment records do not document or show an excessive amount of tissue was removed from the palate.  There is documentation of some left-sided palatal scarring that is contributing to some nasal regurgitation that could be a permanent problem after UPPP, but often improved with time.  See VA Examination received July 30, 2010 in VBMS.

Another VA opinion was obtained in July 2012 by a different physician who also reviewed the Veteran's file.  He noted the findings of his examination and agreed the Veteran had some degree of VPI due to his surgery, which is a known complication of UPPP.  The Veteran denied having had counseling prior to surgery regarding this potential complication.  See VA Examination in VBMS received on July 9, 2012.

The symptoms the Veteran described and findings reported were not shown to be present prior to the Veteran's April 2009 surgery, so under 38 C.F.R. § 3.361(b) , he has an "additional disability"; however, the causation requirements are not met.

38 C.F.R. § 3.361 (d)(1) essentially requires that the surgical treatment caused the additional disability and VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider or, in the alternative, the surgery was performed without the Veteran's informed consent.

Both the July 2010 VA examiner and Dr. K. B. have stated that left-sided palatal scarring that is contributing to some nasal regurgitation, but the evidence fails to show that this additional disability was due to a failure to exercise the expected degree of care.  In this regard and in response to the Veteran's contentions, the July 2010 VA examiner essentially did not indicate any irregularity in the operative procedure.  In particular, he noted an excessive amount of palatal tissue was not removed during the surgery.  So there is no VA or private medical evidence that indicates the post-operative symptoms are the result of carelessness, negligence, lack of proper skill, error in judgment, or similar fault on VA's part.  Given that no fault is shown and the consent form specifically notified him that the risks for the procedure included pain and velopharyngeal insufficiency, causation under 38 C.F.R. § 3.361 (d)(1) is not established.

38 C.F.R. § 3.361 (d)(2) only requires that the additional disability is not reasonably foreseeable for causation to exist.  The July 2012 VA examiner noted on examination that there is a defect in the muscle of the right palatopharyngeal fold, but he also stated that this is a known complication of UPPP.  As indicated previously, the other VA examiner and the private physician also indicated VPI is a known problem that occurs with UPPP.  The fact that VPI is also listed as a risk factor on the consent form further supports a finding that this development is reasonably foreseeable.  In light of this evidence, the Board finds that this is not an event that was not reasonably foreseeable following the UPPP, so there is no also causation found under the provisions of 38 C.F.R. § 3.361 (d)(2).

The Veteran reported in his substantive appeal that a Kansas City ENT physician told him that too much of his palate was removed.  In February 2014 he was advised to submit an authorization and consent form to allow VA to obtain records from this specialist, but he failed to provide the necessary release.  A review of all of the VA and private medical records obtained does not contain an opinion of this nature.  The only opinion of record offered on this point indicates excessive tissue was not removed from the Veteran's palate.

Based on a consideration of all of the evidence, a preponderance of the evidence is against the claim.  The Veteran therefore is not afforded the benefit of the doubt and the claim must be denied.


ORDER

Compensation for additional disability under 38 U.S.C.A. § 1151 for additional disability as a result of UPPP is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


